Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 03/26/2019:
Claims 1-18 have been examined.
Claims 1 and 10 have been amended by Examiner.
Claims 1-18 have been allowed.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Jason M. Benedict (Reg. No.: 64,467) in a telephone interview with following electronic communication on 11/30/2020. The application has been amended as follows: 
In the claims: 

1.	(Currently Amended) A powertrain propulsive torque monitoring and remedial action system for an electrified vehicle having an electrified powertrain including an engine and a hybrid transmission comprising at least one electric propulsion motor, the system comprising:
a set of input devices/sensors configured to receive a set of inputs indicative of a driver torque request; and
a control system comprising a main control system, a first monitoring system, and a second monitoring system that are distinct from each other, wherein:
the main control system is configured to (i) determine a first distribution of the driver torque request [[to]] between the engine and the at least one electric propulsion motor of the hybrid transmission of the 
the first monitoring system is configured to (i) determine a second distribution of the driver torque request [[to]] between the engine and the at least one electric propulsion motor of the hybrid transmission of the electrified powertrain, (ii) determine an error indicative of a difference between the first and second distributions, and (iii) command the main control system to take the first remedial action based on the error and a set of thresholds; and
the second monitoring system is configured to (i) detect unintended propulsive torque being generated by the electrified powertrain after the first remedial action has been taken and (ii) in response, take a second remedial action by disabling the electrified powertrain.

10.	(Currently Amended) An electrified vehicle, comprising:
an electrified powertrain comprising:
an engine; and
a hybrid transmission comprising two electric propulsion motors,
wherein the engine and the hybrid transmission operate collectively or independently to generate and output a drive torque to a driveline of the vehicle;
a set of input devices/sensors configured to receive a set of inputs indicative of a driver torque request to be generated and output by the electrified powertrain; and
a control system comprising a main control system, a first monitoring system, and a second monitoring system that are distinct from each other, wherein:
the main control system is configured to (i) determine a first distribution of the driver torque request [[to]] between the engine and the two electric propulsion motors of the hybrid transmission of the electrified powertrain and (ii) take first remedial action when commanded by the first monitoring system, the first remedial action involving reducing a torque output of the electrified powertrain for a period and the electrified powertrain remaining operational;
the first monitoring system is configured to (i) determine a second distribution of the driver torque request [[to]] between the engine and the two electric propulsion motors of the hybrid transmission of the electrified powertrain, (ii) determine an error indicative of a difference between the first and second 
the second monitoring system is configured to (i) detect unintended propulsive torque being generated by the electrified powertrain after the first remedial action has been taken and (ii) in response, take a second remedial action by disabling the electrified powertrain.



	
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Kim (Pub. No.: US 2015/0151736A1) and Hoshiya (US Pat. No.: 6409623B1) taken either individually or in combination with other prior art of Smetana (Pub. No.: US 2015/0151634A1) and Suzuki (Pub. No.: US 2019/0291591A1), who describe a method and an apparatus for controlling torque intervention of a hybrid electric vehicle that determine a final engine torque and a final motor torque considering efficiency of a hybrid system; the method that includes calculating a demand torque of a driver, determining receipt of a signal of the torque intervention, and calculating the demand torque of the driver on which an intervention torque is reflected; in addition, the method that includes calculating first operating points of the engine and the motor considering an efficiency of the hybrid system according to the demand torque of the driver on which the intervention torque is reflected, calculating a final engine torque and a final motor torque according to each of the first operating points of the engine and the motor, and adjusting a torque reduction using the final engine torque and the final motor torque; along with an apparatus for rear-driving an automotive vehicle having a drive power source, an output member operatively connected to a drive wheel, a gear type synthesizing/distributing device including a housing, and a first, a second and a third rotary element, the first and second rotary elements being rotated in respective opposite directions when the third rotary element is stationary, and connected to the drive power source and the output member, respectively, and a brake or fixing the third rotary element to the housing, wherein the brake is a frictional coupling device capable of effecting a slipping engagement; the apparatus that includes a reverse friction-drive control device which is operable when the first rotary element is rotated in a forward direction with an operation of 

In regards to claims 1-18, Kim (Pub. No.: US 2015/0151736A1) and Hoshiya (US Pat. No.: 6409623B1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a control system comprising a main control system, a first monitoring system, and a second monitoring system that are distinct from each other, wherein: 
the main control system is configured to (i) determine a first distribution of the driver torque request between the engine and the two electric propulsion motors of the hybrid transmission of the electrified powertrain and (ii) take first remedial action when commanded by the first monitoring system, the first remedial action involving reducing a torque output of the electrified powertrain for a period and the electrified powertrain remaining operational; 
the first monitoring system is configured to (i) determine a second distribution of the driver torque request between the engine and the two electric propulsion motors of the hybrid transmission of the electrified powertrain, (ii) determine an error indicative of a difference between the first and second distributions, and (iii) command the main control system to take the first remedial action based on the error and a set of thresholds; and 
the second monitoring system is configured to (i) detect unintended propulsive torque being generated by the electrified powertrain after the first remedial action has been taken and (ii) in response, take a second remedial action by disabling the electrified powertrain.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662